Citation Nr: 1435924	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-44 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional VA treatment records from the VA Medical Center (VAMC) in Erie, Pennsylvania from May 2007 to May 2008, and from the Community Based Outpatient Center (CBOC) in Painesville, Ohio.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In the May 2010 rating decision, the RO specifically stated that the evidence from the Erie VAMC was reviewed, and in the August 2013 Supplemental Statement of the Case, the RO specifically stated that evidence from the Painesville CBOC was reviewed prior to the adjudication of the claim.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The Veteran testified at a hearing in June 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  


FINDING OF FACT

The Veteran's PTSD produces occupational and social impairment with occasional decrease in work efficiently and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating, but no higher, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in January 2010 satisfied the duty to notify provisions.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records and VA medical treatment records were obtained.  At his June 2014 hearing, the Veteran stated that he received disability benefits from the Social Security Administration (SSA).   However, there is no indication that the Veteran is receiving SSA disability benefits for his PTSD, nor has he indicated that SSA records relevant to this appeal exist.  He specifically stated that he received SSA benefits for an autoimmune disease that began in 2007.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's PTSD exist, and the Veteran has not asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary. 

VA examinations adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations are adequate because they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

A Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The June 2014 hearing focused on the elements necessary to substantiate an increased rating claim and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's PTSD was assigned an initial 10 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2013).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2013).  

Under the General Rating Formula for Mental Disorders, 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  38 C.F.R. § 4.130 (2013).  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The nomenclature employed in General Rating Formula for Mental Disorders is based upon the DSM-IV.  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 58 at worst, to 70 at best.  

Under the DSM-IV, GAF scores ranging between 71 and 80 are assigned when if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran underwent a VA examination in February 2010 in conjunction with his initial claim of entitlement to service connection for PTSD.  He was not undergoing mental health treatment at the time of the examination.  The examiner noted that the Veteran's subjective symptoms were ongoing anxiety manifested by a heightened physiologic response; depression two to three days a week manifested by anhedonia, irritability, and decreased energy; nightly mild insomnia and nightmares; sporadic impaired memory; ongoing problems concentrating; and nightmares two to three times per month.  His anxiety was assessed as a 7 on a scale of 1 (least severe) to 10 (most severe).  His depression was assessed as a 4 on the same scale.  

He reported his relationship with his family as "good."  He was twice divorced and had two sisters.  He had a good relationship with his older sister, who lived far away.  He had a fair to poor relationship with his younger sister but had a good relationship with her two children.  He was in a 10 year relationship with his girlfriend and got along with her children and grandchildren.  He reported having "...good and solid relationships with longtime friends, some of whom date back to their second grade."  He met them at a local diner two to three times per week and at McDonalds once or twice a day.  

Upon examination, he did not have impaired thought processes, delusions, hallucinations, inappropriate behavior, or suicidal or homicidal ideation.  He did not display memory loss or impairment.  When tested, his recall, delayed recall, attention, and concentration were within normal limits.  He did not display obsessive or ritualistic behavior.  His speech was normal.  He did not have panic attacks.  He did not have impaired impulse control.  The Veteran felt depressed and anxious, and the examiner noted that this contributed to his psychosocial dysfunction.  The examiner diagnosed PTSD with mild and transient symptoms and assigned a GAF score of 70.  

The General Rating Formula lists, among other things, depressed mood, anxiety, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Resolving the doubt in favor of the Veteran, the Board finds that the findings of the February 2010 VA examiner support an initial 30 percent evaluation.  The frequency, severity, and duration of his PTSD symptoms more closely align with the 30 percent criteria.  38 C.F.R. § 4.130 (2013).  To this extent, the appeal is granted.  

However, a 50 percent evaluation is not warranted for any portion of the appeal period.  The findings of the February 2010 VA examiner do not reveal symptoms of the frequency, severity, or duration such that the 50 percent criteria are more closely approximated.  The Veteran reported subjective complaints of frequent and severe memory loss and problems paying attention and concentrating.  However, upon examination, his memory and ability to pay attention and concentrate were within normal limits.  Based on the objective evidence, this symptom is not severe enough to more closely approximate the 50 percent criteria.  Further, the examiner did not find impaired judgment, thinking, or insight.  His GAF score was 70, suggesting overall mild symptoms.  Because he reported not getting along with his younger sister, some degree of difficulty in establishing and maintaining personal relationships is present.  However, he also had good relationships with his older sister, his nieces, his long-term girlfriend, her children, and her grandchildren.  He also reported having long-term friends.  Therefore, his difficulty with relationships is not severe enough to meet the criteria for a 50 percent evaluation.  

The Veteran received mental health treatment at VA facilities.  At his initial visit in November 2010, he reported an increase in symptoms due to having more free time.  He reported feeling vigilant, anxious, and edgy.  He had intrusive memories more often when he was not active.  He asked for medication.  Upon examination, his affect was normal.  He was "mildly dysphoric."  His speech was normal.  He had no delusions or hallucinations.  He was not suicidal or homicidal.  His judgment and insight were good, and his cognition was intact.  The examiner assigned a GAF score of 58, indicating moderate symptoms.  This is the lowest GAF score assigned during the appeal period.  However, the examiner's findings do not show that his symptoms had the severity needed to meet the 50 percent criteria.  His feelings of depression were described as "mild."  His affect was normal.  He reported intrusive thoughts but the examiner did not note how they interfered with his daily life.  

Following his initial November 2010 treatment, the VA treatment records show a pattern of improvement.  Later in November 2010, he reported feeling more angry than usual.  He was given a cognitive behavioral card to help him manage his symptoms.  He was not at risk for suicide.  In December 2010, he reported that the cognitive behavioral card helped him remain calm and reduce his anger and aggressive responses.  He stated that he had a "few" intrusive thoughts and he wished to process them during therapy, and agreed to start a journal.  He felt that he was "making progress."  He was not at risk for suicide.  Later in December 2010, he stated that his medication was helpful.  He felt more calm and less edgy.  He felt less impatient and was not as depressed.  On a scale from 1 to 10, he felt his mood was a five.  He reported "occasional" flashbacks and intrusive memories, but stated that he was sleeping well.  His period of treatment from November 2010 to December 2010 shows that the severity of his symptoms decreased.  Further, descriptors such as "few" and "occasional" were used to describe his symptoms, indicating a low level of frequency.  Additional symptoms such as memory loss were not noted.  The Veteran's disability picture for the period from November 2010 to December 2010 does not show that his symptoms were of the frequency, severity, or duration needed to approximate the 50 percent criteria.  

In February 2011, his GAF score improved to 61, indicating mild symptoms.  This represents a decrease in severity, as a GAF score of 58 indicates moderate symptoms.  At the appointment where the GAF score of 61 was assigned, he reported an exacerbation of his symptoms because of other medical problems.  However, his affect was normal and his mood was euthymic.  Euthymia is "a state of mental tranquility and well-being; neither depressed nor manic."  Dorland's Illustrated Medical Dictionary, 32nd ed. 655.  His judgment and insight were good, his cognition was intact, and he did not have suicidal or homicidal ideation.  He reported that his medication was helpful.  Later in February 2011, he reported feeling "...better but still had days when [he was] anxious, edgy...."  He rated his mood as a five out of 10.  He slept well.  He had a conflicted relationship with his long-term girlfriend.  Although he initially stated that he did not want an increase in medication, he agreed to a slightly larger dose.  

In May 2011, it was noted that the goal of his therapy was to reduce irritability and outbursts of anger.  In May 2011, his long-term girlfriend's health declined and this was stressful for the Veteran.  He stated that his medication kept him from "flying off the handle."  Later in May 2011, a GAF score of 60 was assigned, indicating moderate symptoms.  In August 2011, the Veteran's girlfriend passed away and he increased his medication dose from 75 milligrams (mg) to 100 mg on his own and then reduced it to 75 mg a short period of time later.  He reported that her death made him think about serving in Vietnam.  

In November 2011, another GAF score of 60 was assigned, but he was deemed to not be a risk to himself or others.  Also in November 2011, he rated his mood as a four out of 10.  He was adjusting to being alone after his girlfriend's death and was handling his anger better.  He had more energy, stated he was considering looking for part time work, and completed a computer class at his local library.  At another November 2011 appointment, a GAF score of 64 was assigned, indicating mild symptoms again.  He stated that he was feeling well.  He began attending the church of the woman who officiated at his girlfriend's funeral and described it as a good experience.  He reported having more energy and felt like he was "making progress."  His affect was normal and his mood was euthymic.  His speech was normal but with a mild increase in production.  His judgment and insight were good and his cognition was intact.  He did not choose to increase his medication dose.  

For the period from February 2011 to November 2011, the Veteran's PTSD symptoms showed improvement based on his overall reports of feeling better, having more energy, and "making progress."  In May 2011 and November 2011, it was noted that his irritability and outbursts of anger "continue[d] to decrease."  This indicates a decrease in severity of these symptoms.  Although he had an exacerbation of symptoms around the time of his girlfriend's death, his GAF score indicated moderate symptoms.  He reported depressed mood.  Simply because the Veteran has depressed mood and the 50 percent criteria contemplates "disturbances" in mood, does not mean that his depressed mood is severe enough to reach that level.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria.  38 C.F.R. § 4.130 (2013).  The Veteran is adequately compensated for that impairment.  As noted above, he reported periods of depression but also displayed euthymic mood at some of his therapy sessions.  His depressed mood does not manifest with the severity, frequency, or duration needed to more closely approximate the 50 percent criteria.  

In February 2012 the Veteran reported feeling "well."  He began taking 100 mg of medication two months prior and stated that it had "done wonders" for him.  He continued to have intrusive memories if he was not busy.  He avoided watching television.  He drove a taxi for members of the Amish community and had a female Amish friend.  A GAF score of 70 was assigned, indicating mild symptoms.  In May 2012, GAF scores of 70 and 68 were assigned.  He reported feeling better physically, so he bought a motorcycle.  He continued to report intrusive thoughts but he felt like he was "trigger[ed] less often by [seeing] Asians or news."  He felt like he was being more social.  He described his mood as "mellow" and "average."  

In August 2012, GAF scores of 68 and 70 were assigned, again indicating mild symptoms.  He stated that he used breathing techniques to control his symptoms.  He volunteered at his local Veterans of Foreign Wars (VFW) post.  However, he avoided political discussions because he did not want to exacerbate his symptoms.  His affect had improved and it was noted that his symptoms decreased.  His medication was helpful.  Later in August 2012, he stated he wanted to "...get back into life again."  He joined a remodeling project at the VFW.  He visited the "moving wall" and was triggered when he heard firecrackers.  He stated that this made him realize that he needed to engage in non-military related social activities as well as volunteering at the VFW.  His irritability and outbursts in anger "continue[d] to decrease."  

In November 2012 he stated that he was trying to "...overcome reclusiveness and anxiety around people" by volunteering at voting polls.  He enjoyed riding his motorcycle and driving an Amish taxi.  He reported a "few mild panic attacks," but did not want to increase his medication.  He reported intrusive thoughts.  The examiner diagnosed PTSD that had "improved since start[ing] 100 mg sertraline in 12/2011."  A GAF score of 70 was assigned.  Later in November 2012, he was found to not be a danger to himself or others.  He denied suicidal or homicidal ideation.  His mood was "stable" and his affect had full range.  His insight and judgment were good.  He reported that things were "pretty good."  He continued to volunteer at the VFW.  Breathing techniques helped the Veteran with his anger.  He was described as being in "good spirits" and his affect was "improved."  His irritability and outbursts in anger "continue[d] to decrease."  

The VA treatment records from February 2012 to November 2012 show a significant improvement in mood as noted by a lack of feelings of depression and a stable and sometimes euthymic mood.  He had a "few mild" panic attacks and although he had intrusive thoughts, they were less frequent.  The Veteran reported improvement in overall symptoms and generally appeared to be functioning well, as shown by his volunteering at the VFW and voting polls.  He was noted to be in "good spirits."  His GAF scores of 68 and 70 indicated mild symptoms.  His overall disability picture for this period shows an improvement and therefore the frequency, severity, and duration of his symptoms do not more closely approximate a 50 percent rating.  

The Veteran underwent a second VA examination in November 2012.  The examiner found that the Veteran's PTSD caused occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  These are the criteria for a 10 percent rating.  38 C.F.R. § 4.130 (2013).  The Veteran reported that he resumed mental health treatment in November 2010 ad that it was helping.  He felt that he had a better attitude and a better outlook on life.  He stated that he had a few male friends with whom he socialized.  He felt close to his older sister but did not see her because she lived far away.  He did not get along with his younger sister but "tolerate[d]" her because he felt close to his two nieces.  He stated that he felt like he was "always on the run," which the examiner found negatively impacted his social functioning because it did not allow stable relationships and it negatively impacted his ability to feel empathy.  

He reported recurrent recollections and nightmares of his stressor, avoiding behavior, sleep problems, irritability, problems concentrating, and hypervigilance.  The examiner found that the Veteran had the following symptoms: depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, difficulty establishing and maintaining relationships, and an inability to establish and maintain relationships.  The examiner did not find that the Veteran had cognitive impairments, including problems concentrating.  

The examiner noted that the Veteran's Beck Anxiety Index score indicated moderate to severe anxiety and his Beck Depression Inventory indicated mild depression.  The examiner noted that the Veteran's Mississippi Scale MMPI2 profile was valid, but it "...indicate[d] that he may have attempted to present himself negatively."  This finding calls the Veteran's credibility into question with regard to his reports of the severity of his symptoms during the administration of the MMPI2 test.  However, the examiner determined that the Veteran's profile was consistent with depressed mood, anxiety, being socially introverted, having few friends, feeling misunderstood, and being uncomfortable in social situations.  The examiner assigned a GAF score of 62, indicating mild symptoms.  

Although the November 2012 VA examination report shows an apparent increase in severity of feelings of anxiety as noted by his Beck Anxiety Index, the Veteran himself reported feeling better overall.  Further, his depression was still noted as mild, as described by his Beck Depression Inventory.  His MMPI2 profile is afforded little probative weight because the examiner indicated he was deliberately portraying himself more negatively.  The examiner found that the Veteran had both difficulty and inability to establish and maintain effective relationships, yet noted that the Veteran felt close to one of his two sisters, his two nieces, and had a few friends.  His reports regarding his relationships at the VA examination are generally consistent with his reports at other VA appointments.  The examiner's finding that the Veteran was unable to form relationships directly conflicts with the Veteran's reports with regard to his family and friends.  Read with other contemporaneous treatment records from November 2012, the Board finds that the VA examination report does not support a 50 percent rating.  His interpersonal problems with his older sister or the fact that he only had a few friends does not rise to the level of severity to more closely approximate an inability to form relationships, with is, among other symptoms, an element of the even higher 70 percent rating criteria.  38 C.F.R. § 4.130 (2013).  At best, it is described by the 50 percent criteria, which contemplates "difficulty" in establishing and maintaining relationships.  Although the Veteran's problems with relationships more closely approximate the description in the 50 percent criteria, the rest of his symptoms are more closely approximated by the 30 percent criteria.  The VA examiner concluded that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms, which is part of the even lower 10 percent criteria.  38 C.F.R. § 4.130 (2013).  For these reasons, a higher rating is not warranted based upon the November 2012 VA examination.  38 C.F.R. § 4.7 (2013).  

Following his November 2012 VA examination, the Veteran's PTSD showed either no increase in severity or improvement of symptoms.  In February 2013 his GAF score was 68, indicating mild symptoms.  He kept busy driving an Amish taxi.  He did not go to the VFW as frequently because he drank and gambled there and wanted to stop.  However he "...still visit[ed] friends to socialize."  He felt "more mellow."  He felt that his symptoms had decreased due to medication and breathing techniques.  He was found to be a low suicide risk.  Later in February 2013, his GAF score was 70 and it was noted that his PTSD symptoms had improved due to his medication.  It was noted that his irritability and outbursts of anger "have decreased significantly."  

In May 2013 it was noted that his irritability and outbursts of anger "continue to decrease."  Later in May 2013, the Veteran reported that he had a few incidents with an Amish woman who was verbally aggressive towards him.  He stated that he did not lose his temper.  The examiner stated, "[t]o the patient's credit he did not respond aggressively which he would have years ago but he has learned to take his medication, use cognitive behavioral techniques, and breathing techniques to respond more assertively and appropriately."  For leisure, he walked a mile every day with his dog and served dinner at the VFW on Friday nights without drinking or gambling.  He was found to be "in good spirits," and his PTSD symptoms had decreased.  

In August 2013, he reported that he lived alone.  He stated that he was diagnosed with severe medical problems in 2007 and that exacerbated his PTSD symptoms.  He reported being hypervigilant, feeling edgy, and having intrusive memories.  He avoided television programs that reminded him of his stressors.  He felt that his medication worked well.  He had friends in the Amish community.  He reported feeling depressed for the previous few weeks but then he felt "ok again."  He reported seven to eight hours of sleep per night but he sometimes woke up frequently.  He had "occasional" nightmares that were sometimes military related.  He "occasionally" had intrusive memories but otherwise "... had a very good, enjoyable summer with lots of activities."  He had been seeing "woman friends" and drove an Amish taxi almost daily.  At his appointment, his cognition was normal.  He had no paranoia, hallucinations, delusions, or abnormal thoughts.  His insight and judgment were good.  His speech was normal except he spoke somewhat loudly and there was some increased production.  He did not have suicidal or homicidal ideation.  The examiner diagnosed PTSD and noted that it had "improved since start[ing] 100 mg sertraline 12/11."  The examiner stated that the Veteran was "...less easily upset, socializing more."  He assigned a GAF score of 70, indicating mild symptoms.  

The VA treatment records from February 2013 through August 2013 show that his symptoms stayed the same or improved.  He reported new feelings of depression but that they resolved and then he felt normal again.  He reported anxiety but did not address the severity.  His medication continued to be helpful and he continued to engage in leisure and social activities.  His reported symptoms and those found on examination do not rise to the level of frequency, severity, or duration needed to more closely approximate the 50 percent criteria.  

At his June 2014 hearing, the Veteran stated that he took medication.  He stated that he "always" felt anxious but also felt depressed.  He stated that he did "self-talk" to help relieve depression.  He stated that he had nightmares.  He noted that he had been divorced twice and did not speak to one of his sisters.  He stated that he had panic attacks when he felt pressured, and that they manifested by breathing "...a little bit hard and...sweat...."  However the Veteran coped with this symptom and then he "...mellow[ed] out and say, hey, it's going to be okay."  He described himself as a "loner" but reported having male friends that he saw for breakfast, but not regularly.  He stated that he had "good" interaction with the Amish community.  He had occasional trouble sleeping.  

He reported feelings of worthlessness and that there were "...times, you know, where, you know, should I end it all, but what would be that purpose."  He stated that counseling helped.  The Veteran is competent to report the symptoms he discussed at his hearing.  There is nothing present in the hearing transcript to indicate that he was not credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  His testimony provides probative evidence in support of his claim because it shows that he had suicidal ideation which is, among other symptoms, part of the criteria for a 70 percent rating.  38 C.F.R. § 4.130 (2013).  However, the totality of the medical evidence of record shows that the Veteran consistently denied suicidal ideation and was also found to not be at risk for suicide.  Therefore, his reports of suicidal ideation at his hearing show that they are infrequent, and not severe because he stated "...but what would be that purpose," indicating that he did not intend to carry through with his thoughts.  Simply because the Veteran endorsed suicidal ideation and the even higher 70 percent evaluation lists, among other things, suicidal ideation, does not mean that his PTSD symptoms more closely approximate the 70 percent criteria.  

His hearing testimony shows that the he "always" felt anxious and had sleep disturbance on and off.  Anxiety and sleep disturbance are expressly contemplated by the 30 percent criteria.  He did not indicate that it was severe enough to cause reduced reliability and productivity.  Although he stated that he did not speak to one of his sisters, this is consistent with earlier evidence with regard to that relationship being poor.  He still met friends for breakfast.  He did not discuss his relationships with his younger sister's children or his older sister.  He reported having panic attacks but stated that he was able to use self-talk to overcome them.  Therefore, their severity does not rise to the level needed to more closely approximate the 50 percent criteria.  

In summary, the Board finds that an initial 30 percent rating, but no higher, is warranted for the Veteran's PTSD.  The preponderance of the evidence is against a 50 percent rating for PTSD so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from PTSD have not met the criteria for a 50 percent rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are depression, anxiety, sleep disturbance, panic attacks, fleeting suicidal ideation, a poor relationship with a family member, irritability, and subjective reports of cognitive problems are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his PTSD renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial 30 percent disability rating for PTSD is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


